144 F.3d 882
Anthony N. MATTEO, Appellant,v.Superintendent, Sci ALBION;  The District Attorney of theCounty of Chester;  The Attorney General of theState of Pennsylvania.
No. 96-2115.
United States Court of Appeals,Third Circuit.
Argued Jan. 30, 1998.Decided May 26, 1998.As Amended July 31, 1998.

On Appeal from the United States District Court for the Eastern District of Pennsylvania (D.C. No. 96-cv-06041).
Present:  BECKER, Chief Judge, SLOVITER, STAPLETON, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, McKEE, and RENDELL, Circuit Judges,
ORDER
BECKER, Chief Judge.


1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is ORDERED that the Clerk of this Court list the above case for rehearing en banc at the convenience of the Court.  A briefing letter will follow.